Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi (US 2020/0103790) in view of Okabe (US 2007/0071482).
Kishi (…790) disclose an image forming apparatus (9) (figure 1) comprising: an apparatus body (3) including a controller (30) and a body-side contact portion electrically connected to the controller ([0069]; [0077]; and [0083]); a photoconductor unit (1) including a photoconductor (11), and a frame body supporting the photoconductor, the photoconductor unit being detachably attached to the apparatus body in an attaching direction orthogonal to a rotational axis direction of the photoconductor ([0031]; and figures 1-4); and a developing cartridge (2) including a developing roller (22) ([0036]; and [0050]) configured to develop an electrostatic latent image formed on the photoconductor using developer ([0052]; and [0053]), a storage medium (201) configured to store information, and a cartridge-side contact portion electrically connected to the storage medium ([0024]-[0028]), the developing cartridge being detachably attached to an attaching portion provided in the photoconductor unit ([0021]; [0022]; and [0036]) [see Applicant’s claim 12].  However, Kishi (…790) do not disclose the claimed charger.  Okabe (…482) discloses a photoconductor unit including a charger configured to charge a surface of a photoconductor ([0114]; [0142]; [0144]; and [0145]) [see Applicant’s claim 12].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed charger, as disclosed by Okabe (…482), since a charger is well known in the art as a component for image formation.

Allowable Subject Matter
Claims 1-11 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Shinoya et al. (US 2020/0272085) and Yabuki et al. (US 2019/0196394) disclose an image forming apparatus including a photoconductor unit, a developing cartridge and contact portions.  


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 10, 2022